Title: To Thomas Jefferson from Albert Gallatin, 17 October 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Octer. 17th 1805
                  
                  Dr. Turner has repeatedly applied to the Treasury, since his claim was barred by the act of limitations, or rather by his not applying in the manner & time provided by that act. I enclose one of his letters in which is a memorandum of the Auditor stating why the claim cannot be admitted, and copy of my answer to his last letter. On the 12th Septer., the application of Mr. Maury in behalf of—Foster for exemption of duties was submitted to you in a letter from the Treasury Department. Your decision has not been communicated; and the case remains suspended.
                  With great respect Your obt. Sert.
                  
                     Albert Gallatin 
                     
                  
                  
                     John Randolph writes to me in order to know whether Mr Munroe will remain in London till next summer, and says that it is of importance to him to know.
                  
               